          Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
B. MOODY, K. O’BRIEN,                            )
                                                 )                   Index No.
                                                 )                   20-CV-5834
                        Plaintiffs,              )
                                                 )
            v.                                   )
                                                 )
INSPIRE SUMMITS, LLC,                            )
CHRISTOPHER P. SKROUPA,                          )
                                                 )
                        Defendants.              )

                                           ARGUMENT

         This is a two-Plaintiff suit under the Fair Labor Standards Act (“FLSA”), the New York

Labor Law (“NYLL”), and the common law of New York. For the purposes of this Motion,

Plaintiffs seek judgment for failure to pay wages and wage supplements, failure to provide

requisite wage notices, and breach of contract, and waive their cause of action for Conversion.

                                          Choice of Law

         All parties are residents of New York State, and all acts and omissions at issue occurred

in New York, NY. See Complaint, Ex. 17. Accordingly, New York State has the greatest – and

only – interest in the litigation, making New York State (and federal) law the appropriate choice

of law. See Lola v. Skadden, Arps, Slate, Meagher & Flom LLP, 620 Fed.Appx. 37 (2d Cir.

2015).

                                              Liability

         The Complaint amply pleads that Defendants have revenue in excess of $500,000 per

annum, that both Plaintiffs and Defendants are engaged in interstate commerce, and that Inspire

Summits, LLC is the alter ego of Christopher P. Skroupa, establishing FLSA coverage.

Complaint, Ex. 17, ¶ 23-34; 29 USC § 203(d), (s)(1)(A)(ii). The Complaint likewise sufficiently
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 2 of 9




pleads Defendant Christopher P. Skroupa’s operational control of Inspire Summits, LLC as sole

owner and principal to incur individual liability. Complaint, Ex. 17, ¶ 28; See Lu v. Nisen Sushi

of Commack, LLC, No. 18-CV-7177, 2020 U.S. Dist Lexis 46112 *13 (E.D.N.Y. March 14,

2020) It should also be noted that the Complaint in this matter is verified by both Plaintiffs, and

accordingly constitutes sworn testimony. Ex. 17.

       A failure to pay wages due when owed constitutes a violation of the FLSA’s “prompt

payment” or “timely payment” requirement. Martin v. United States, 117 Fed. Cl. 611 (Ct. of

Fed. Cl. 2014). Plaintiffs have sufficiently plead that they are owed wages due for the period of

July 2018-November 2018, and that they have not been paid such wages to date. Complaint, Ex.

17, ¶ 6-19. Plaintiffs were to be paid on a salary basis, and accordingly, Plaintiffs’ pleading that

they performed their work for Defendants during the referenced period and were not paid

establishes liability on this claim. Sarit v. Westside Tomato, Inc., No. 18-CV-11524, 2020 U.S.

Dist. Lexis 67074, fn. 9 (S.D.N.Y. April 16, 2020). The same facts and legal elements establish a

violation of the FLSA’s minimum wage provision.

       The New York Labor Law covers all employers and does not have revenue or interstate

commerce threshold elements. N.Y. Lab Law § 190(3). A failure to pay an employee wages due

constitutes an illegal wage deduction under the New York Labor Law. Padilla v. Manlapaz, 643

F.Supp.2d 302, 311 (E.D.N.Y. 2009); N.Y. Lab Law § 193. The same pleadings establishing

Defendants’ liability under the FLSA for failure to pay wages establishes Defendants’ liability

under the NYLL. See Ansoumana v. Gristede’s Operating Corp., 255 F.Supp.2d 184, 192-3

(S.D.N.Y. 2003) (individual liability).

       Upon hire, New York employers are required to provide employees with a notice

containing the rate of pay and the basis thereof, regular pay day, and other requisite information.




                                                  2
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 3 of 9




NYLL § 195(1)(a). With every payment of wages, New York employers are required to provide

a statement including the dates of work covered by the payment, name and contact information

of the employer, rate of pay, and other requisite information. NYLL § 195(3). Plaintiffs have

plead that Defendants failed to provide such notices, establishing liability on the Wage Theft

Prevention Act notice claims. Complaint, Ex. 17, ¶ 20-21; Ex. 10, ¶ 10-11; Ex. 11, ¶ 6-7.

       Under New York Law, the essential elements of a breach of contract claim are: (1) the

existence of a contract; (2) Plaintiff’s performance pursuant to the contract; (3) Defendants’

breach of his or her contractual obligations and; (4) damages. Dee v. Rakower, 112 A.D.3d 204,

208-9 (2d Dept. 2013). The Complaint amply pleads that Plaintiff K. O’Brien and Defendants (1)

formed a contract whereby (2) Plaintiff provided a number of loans to Defendants and (3)

Defendants breached by not repaying the loans (4) resulting in damages in the amount of the

loans plus interest. Complaint, Ex. 17, ¶ 14-19; Ex. 11, ¶ 3.

                                      Measure of Damages

       A prevailing party under the FLSA’s prompt payment and failure to pay minimum wage

provisions is entitled to payment of the underlying wages owed, liquidated damages in an

amount equal to the underlying wages owed, reasonable attorney’s fees, and costs. See Martin v.

United States, 117 Fed. Cl. 611 (Ct. of Fed. Cl. 2014); 29 U.S.C. § 216(b). The same damages

are available under the NYLL. NYLL § 198(1-a).

       An employee who is not provided with the notice required within 10 days of hire under

the New York Labor Law is entitled to $50 in damages per day that the violation continues,

capped at $5,000, along with reasonable attorney’s fees and costs. NYLL § 198(1-b). An

employee who is not provided with the statement required upon every regular payday is entitled




                                                 3
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 4 of 9




to $250 in damages per day for each day the violations occurred or continued to occur, capped at

$5,000, plus reasonable attorney’s fees and costs. NYLL § 198(1-d).

       Damages for breach of contract are awarded in an amount that would make the Plaintiff

whole had there been no breach. See Brushton-Moira Cent. Sch. Dist. V. Fred H. Thomas

Assocs., P.C., 91 N.Y.2d 256, 262 (1998) (citation omitted).

       New York State imposes statutory prejudgment interest of 9% per annum on all claims.

CPLR § 5004.

                                       Analysis of Damages

       The following is duplicative of paragraphs 23-58 of the Affidavit in Support, but will be

repeated here as per your Honor’s Individual Rules. FRCP § 55(b)(2) leaves to the Court’s

discretion whether a hearing is necessary to determine damages on a default judgment, and as

long as there is a legitimate basis for the damages specified in the judgment, the Court is not

required to hold a hearing. Braccia v. D’Blass Corp., No. 08 Civ. 08927, 2011 U.S. Dist. Lexis

77215 *8-9 (S.D.N.Y. June 13, 2011) citing Fustok v. Conticommodity Servs., Inc., 873 F.2d 28,

40 (2d Cir. 1989). Accordingly, on the basis of the sworn testimony of the Plaintiffs in the

Complaint and their Affidavits annexed to this motion – Exhibits 10-11 – and the specific

calculations provided herein and in the Affidavit in Support, an inquest is not necessary, but of

course Plaintiffs would have no issue providing testimony at an inquest if your Honor so Orders.

                                              B. Moody

       As of November 2, 2018, B. Moody (“Mr. Moody”) was owed $20,337.28 in

reimbursements for business expenses. Annexed hereto as Exhibit 9 is a copy of Defendant

Inspire Summits LLC’s A/P Aging Summary of November 2, 2018 (showing outstanding debts

as of that date and the age of said debts) with all entries redacted save for the entries for




                                                  4
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 5 of 9




Plaintiffs. Plaintiffs have retained the unredacted version of this document and can file the

unredacted version if your Honor so directs.

       As of November 7, 2018, B. Moody was owed $26,667 in unpaid wages. Affidavit of B.

Moody annexed hereto as Exhibit 10, ¶ 7-10.

       B. Moody was originally hired in December 2016. Upon hire, and upon each change in

compensation, Defendants failed to provide B. Moody with a notice including rate of pay, how

he was to be paid, regular payday, official name of the employer and doing business as names,

address and phone number of the employer’s main office or principal location, and allowances

taken as part of the minimum wage.

       Likewise, each time B. Moody was paid, Defendants failed to provide a compliant

document containing the same information identified in ¶ 24. Defendants did not even run an

actual payroll, but would simply cut B. Moody a check. Id ¶11-12.

       The New York Labor Law defines reimbursements for business expenses as wage

supplements. NYLL § 198-c(2). The NYLL in turn defines “wages” to include wage

supplements. NYLL § 190(1).

       Accordingly, B. Moody is entitled to $47,004 in wages and wage supplements as of

November 7, 2020. B. Moody is also entitled to $47,004 in liquidated damages for such wages

and wage supplements.

       B. Moody is owed $50/day for each violation of the Wage Theft Prevention Act notice

requirements. Penalties for each such violation are capped at $5,000. These violations occurred

for well-over 100 days. Defendants committed two different violations of the Wage Theft

Prevention Act notice requirements, upon hire/change in compensation, and upon each regular

payday. Accordingly, B. Moody is owed $10,000 in penalties for these violations.




                                                 5
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 6 of 9




        Accordingly, the underlying amount of taxable damages as of November 7, 2018 for

Plaintiff B. Moody is: $94,008. Interest on these damages is 9% per annum. CPLR § 5004.

Accordingly, as of November 7, 2020, Plaintiff B. Moody is owed $16,921 in interest (($94,008

x .09) x 2). Plaintiff B. Moody will round down the remaining period of November 7, 2020-

December 17, 2020 (the date the within motion is made) to 1.25 months, which comes to $881 in

interest for that time period. ((($94,008 x. .09)/12) x 1.25).

        Accordingly, as of the date of this motion, Plaintiff B. Moody is entitled to and requests

the issuance of an Order and Judgment against Defendants in the amount of: $121,810 ($94,008

+ $16,921 + 881 + 10,000).

                                             K. O’Brien

        As of November 2, 2018, Defendants owed K. O’Brien $20,198.63 in loans due as of or

before that date. Affidavit of K. O’Brien, annexed hereto as Exhibit 11, ¶ 3.

        As of November 2, 2018, K. O’Brien was owed three months of compensation at the rate

of $7,000 per month, for a total of $21,000 in lost wages. These wages represent the period of

July-October 2018, during which period K. O’Brien worked full time for Defendants. Id. ¶ 4.

        Defendants memorialized and acknowledged these outstanding payments owed in the

total amount of $41,198.63 in their A/P Aging Summary of November 2, 2018. Ex. 9.

Defendants have made no payments on these debts to date. Ex. 11 ¶ 5.

        K. O’Brien was hired as an employee of Defendants in July 2018. Upon hire, Defendants

failed to provide K. O’Brien with a notice including rate of pay, how he was to be paid, regular

payday, official name of the employer and doing business as names, address and phone number

of the employer’s main office or principal location, and allowances taken as part of the minimum

wage.




                                                  6
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 7 of 9




       Likewise, each time K. O’Brien was (supposed to be) paid, Defendants failed to include

the requisite information identified in ¶ 39.

       K’ O’Brien is owed $50/day for each violation of the Wage Theft Prevention Act notice

requirements. Penalties for each such violation are capped at $5,000. These violations occurred

for well-over 100 days. Defendants committed two different violations of the Wage Theft

Prevention Act notice requirements, upon hire/change in compensation, and upon each regular

payday. Accordingly, K. O’Brien is owed $10,000 in penalties for these violations.

       K. O’Brien is also owed liquidated damages in the amount of 100% of the underlying

failure to pay wages, in the amount of $21,000.Accordingly, as of November 2, 2018, Mr.

O’Brien had $62,198.63 in damages (($21,000 x 2) + $20,198.63).

       Interest on these damages is 9% per annum. CPLR § 5004. Accordingly, as of November

2, 2020, K. O’Brien is owed $11,195.75 in interest on these damages. (($62,198.63 x .09) x 2).

K. O’Brien is owed an additional amount of $699.73 in interest on his damages from November

2, 2020 to the date of this motion (December 16, 2020). ((($62,198.63 x .09)/12) x1.5).

       Accordingly, as of the date of this motion, Plaintiff K. O’Brien is entitled to and requests

the issuance of an Order and Judgment against Defendants in the amount of: $84,094.11

($62,198.63 + $11,195.75 + $699.73 + $10,000).

                                                Costs

       Plaintiffs incurred costs in the amount of $400 for the filing fee in this matter. Receipt for

filing fee payment annexed hereto as Exhibit 12.

       Plaintiffs incurred costs in the amount of $73.30 for printing and service of process on

Defendant Inspire Summits, LLC. Invoice annexed hereto as Exhibit 13.




                                                 7
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 8 of 9




        Plaintiffs incurred costs in the amount of $143 for service of process on Defendant

Christopher P. Skroupa. Invoice annexed hereto as Exhibit 14.

        Accordingly, Plaintiffs are entitled to and request the issuance of an Order and Judgment

against Defendants for costs in the amount of $616.30 ($400 + $73.30 + $143).

                                           Attorney’s Fees

        Counsel for Plaintiff specializes in Plaintiff-side employment litigation. See

jbernsteinpc.com.

        Counsel for Plaintiff graduated from New York University School of Law in the Spring

of 2009 and was admitted to practice in January 2010. Counsel for Plaintiff has been practicing

law – overwhelmingly in the subject area of employment litigation (with perhaps 5% at most

dedicated to other civil rights claims) – for a little over ten years.

        Counsel for Plaintiff has equivalent or superior experience than other attorneys of the

same vintage, in part, by virtue of the fact that Counsel for Plaintiff put out his shingle one year

out of law school. Counsel for Plaintiff has brought numerous suits through trial, has

successfully engaged in dispositive and other motion practice, has settled large volumes of

claims, and has engaged in successful appellate practice. See jbernsteinpc.com/recent-decisions.

        Counsel for Plaintiff’s hourly rate is $400/hr. Annexed hereto as Exhibit 15 is a sample

redacted (unexecuted) retainer agreement (excluding client’s bill of rights) from 2+ years ago

memorializing a $400 hourly rate. This agreement was executed and subsequently extended to a

retainer for filing and prosecuting an administrative charge of discrimination, ultimately resulting

in billings in the amount of approximately $40,000, and a successful settlement for the client

with a payment to the client an order of magnitude higher than the attorney’s fees paid. At your




                                                   8
         Case 1:20-cv-05834-GHW Document 31 Filed 12/17/20 Page 9 of 9




Honor’s discretion, Counsel would have no problem securing a letter from this former client

and/or consent to file an unredacted version of the retainer agreement under seal.

        While counsel for Plaintiff’s actual hourly rate is $400, counsel is seeking a $350 rate as

consistent with comparative awards in this District. See e.g. Brady v. Wal-Mart Stores, Inc., 455

F.supp.2d 157, 208 (E.D.N.Y.) (S.D.N.Y. 2006) (awarding partner with comparable years of

experience at time of award to Plaintiff’s experience here $350/hr over 15 years ago). As

Counsel for Plaintiff is a solo practitioner and handled all aspects of this litigation, the partner

rate is appropriate.

        Annexed hereto as Exhibit 16 are Counsel for Plaintiff’s contemporaneous time records.

Total time requested is 1,295 minutes, which comes to 21.6 hours. At a lodestar rate of $350/hr,

this total comes to $7,560. The hours requested are extremely conservative and omit all

communications for the purposes of negotiation, along with virtually every client communication

in this matter (counsel for Plaintiff has exchanged well-over 100 emails in this matter, and has

spoken on the phone with Plaintiffs 25+ times). Accordingly, Counsel for Plaintiff respectfully

requests that your Honor award the above amount in attorney’s fees as fair and reasonable.

                                          CONCLUSION

        For all the foregoing reasons, Plaintiffs respectfully request that this Court grant their

motion for Default Judgment against all Defendants.

Dated: December 17, 2020
                                                                    Josh Bernstein, P.C.
                                                                    Counsel for Plaintiffs

                                                          By:____________/s/_________________
                                                               Joshua Alexander Bernstein
                                                                    175 Varick Street
                                                              New York, NY 10014
                                                                     (646) 308-1515
                                                              jbernstein@jbernsteinpc.com



                                                   9
